CHRISTIAN, Judge.
The offense is theft; the punishment, confinement in the penitentiary for five years.
There is a suggestion in the record that appellant has died pending the appeal, but the proof offered in support thereof is not deemed sufficient to warrant a dismissal.
On the 27th of November, 1935, personal property of the value of more than fifty dollars was taken from the possession of E. A. Gehring. Recently after the theft some of the stolen property was found in the possession of appellant. George Marvin Meyer, a witness for the State, gave testimony connecting appellant with the commission of the offense.
No bills of exception are brought forward.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.